 1                              UNITED STATES DISTRICT COURT

 2                                      DISTRICT OF NEVADA

 3 The Bank of New York Mellon fka the Bank                  Case No.: 2:16-cv-02175-JAD-NJK
   of New York, as Trustee for the
 4 Certificateholders of CWABS, Inc. Asset-
   Backed Certificates Series 2005-AB2,
 5                                                                   Order Lifting Stay
           Plaintiff
 6                                                                      [ECF No. 44]
   v.
 7
   Manchester at Huntington Homeowners
 8 Association, et al.,

 9          Defendants

10

11         Based on the parties’ stipulation [ECF No. 44] and good cause appearing, IT IS

12 HEREBY ORDERED that THE STAY [ECF No. 40] IS LIFTED, but some of the other

13 details and deadlines requested in the stipulation are denied or revised. Instead, IT IS

14 FURTHER ORDERED that the parties have the following deadlines and obligations to move

15 this case forward:

16 Meet & Confer:

17         The parties have until November 16, 2018, to meet and confer as defined by Local

18 Rule IA 1-3(f) regarding (1) a proposed scheduling order as contemplated by Local Rule 26-1,

19 (2) what discovery needs to be conducted, (3) what viable claims and defenses remain in the case

20 in light of recent decisions from the Supreme Court of Nevada, and (4) the issues that the parties

21 intend to raise in any dispositive motion that the parties anticipate filing within the next 90 days.

22 A party representative must attend the meet and confer, either in person or by telephone.

23
 1 Requests to be excused from any aspect of this meet-and-confer requirement will be denied

 2 absent extraordinary circumstances.

 3 Response to the Complaint:

 4            Any defendant who has not yet answered the complaint has until November 30, 2018, to

 5 answer or otherwise respond to it.1 If the response is a motion, it must comply with the

 6 certificate requirement below.

 7 Stipulated Discovery Plan and Scheduling Order:

 8            The parties must file their Stipulated Discovery Plan and Scheduling Order in compliance

 9 with Local Rule 26-1 by November 30, 2018.

10 Certificate Required with Dispositive Motions:

11            Any dispositive motion filed within the next 90 days must be accompanied by a

12 declaration by the movant’s counsel that sets forth the details of the meet-and-confer in

13 compliance with Local Rule IA 1-3(f)(2) and certifies that, despite good-faith efforts, the issues

14 raised in the motion could not be resolved. The court may summarily deny any motion that fails

15 to comply with this requirement.

16            Dated: October 15, 2018

17                                                                     ____
                                                                          _ ________ _________ _
                                                             _________________________________
                                                                        ct Judge
                                                             U.S. District Juddgge Jennifer
                                                                           Ju      Jennniferr A.
                                                                                              A Dorsey
18

19

20

21

22

23
     1
         ECF No. 1.

                                                     2
